Detailed Action
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 5,879,163) in view of WebMD Quiz: How and Why to Stop Smoking for Good (as evidenced by “Stop_Smoking_Quiz.pdf” (“SSQ”)).
Regarding claim 14, Brown discloses a non-transitory computer-readable computer medium storing instructions for a patient attempting to quit smoking (Abstract), wherein the questionnaire includes questions to determine the individual's current health condition, such as his or her blood pressure, as well as the individual's alcohol and tobacco usage), schedule, based on the smoking cessation-related health-care history information, a request timing for a transmission of patient's understanding information about smoking (col. 7 line 48: questions to determine if an improvement in family life, such as no longer harming relatives with second hand smoke, would provide sufficient so motivation to stop smoking), transmit, to a patient-side electronic device, a patient's understanding information request to request for the transmission of the patient's understanding information about smoking based on the scheduled request timing (col. 7 line 48: questions to determine if an improvement in family life, such as no longer harming relatives with second hand smoke, would provide sufficient so motivation to stop smoking), receive, from the patient-side electronic device, the patient's understanding information about smoking (col. 7 line 48: questions to determine if an improvement in family life, such as no longer harming relatives with second hand smoke, would provide sufficient so motivation to stop smoking).  SSQ suggests—where Brown does not specifically disclose— determining, by comparing the received patient's understanding information with predetermined correct response information about smoking whether the patient has a correct patient's understanding about smoking (p. 2: χ), and when the patient's understanding about smoking is incorrect, transmit cognitive-behavioral therapy information based on the predetermined correct response information to the patient-side electronic device (p. 2: If you’re having trouble quitting smoking, it’s no wonder. About 80% to 90% of smokers are addicted to the nicotine in cigarettes. Your body gets used to it, and over time, you need nicotine to feel normal).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Brown and SSQ in order to give the patient more personalized and useful information.

Regarding claim 16, SSQ suggests—where Brown does not specifically disclose—wherein the patient's understanding about smoking is about an effect on the patient's brain in smoking-cession given by smoking (p. 2: If you’re having trouble quitting smoking, it’s no wonder. About 80% to 90% of smokers are addicted to the nicotine in cigarettes. Your body gets used to it, and over time, you need nicotine to feel normal).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Brown and SSQ in order to give the patient more personalized and useful information.
Claims 19 and 20 recite a method and system, respectively, comprising substantially the same limitations as those in claim 14 above.  They are rejected for the same reasons as given supra.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of SSQ and Cobb et al (US 2007/0168501 A1).
Regarding claim 18, Brown discloses wherein the instructions further cause the computer to: after transmitting the cognitive-behavioral therapy information, update the smoking cessation- related health-care history information, based on the patient's understanding information and the cognitive-behavioral therapy information col. 11 line 50: before start of the subsequent education session, translator receives updated clinical data through network to determine if individual has made an improvement … based on the updated data and adjusted profiles, translator generates a new profile code for targeting educational material to individual).  Cobb suggests—where Brown does not disclose—based on the updated smoking cessation-related health-care history information, transmit information about medication adjustment, to at least one of a doctor-side electronic device used by a medical doctor and the patient-side electronic device (¶ [0046]: medication module evaluates a user’s response to a detailed questionnaire and displays a recommendation of medication tailored to the user’s needs).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Brown, SSQ and Cobb in order to assist the patient in overcoming the addiction.

Allowable Subject Matter
Claims 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715